Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/661,226 filed 10/23/2019 has been examined.
In this Office Action, claims 1-20 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
modifying at least one connection in the one or more connections.
The limitation of modifying at least one connection in the one or more connections, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “computer-implemented method”, nothing in the claim element precludes the
step from practically being performed in the mind. For example, but for the computer-implemented method language, modifying in the context of this claim encompasses the user manually determining a generic connection among other generic connections. Similarly, the limitation(s) of receiving; generating; generating; and transforming, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the computer-implemented method language, receiving; generating; generating; and transforming in the context of this claim encompasses the user manually generating a generic graph representation based on generic graphs/connections. If a claim limitation, under its broadest
reasonable interpretation, covers performance of the limitation in the mind but for the recitation
of generic computer components, then it falls within the “Mental Processes” grouping of abstract
ideas (concepts performed in the human mind (including an observation, evaluation, judgment,
opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
generating graph representations/modifying connections is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a computer implemented method to perform both the receiving; generating; generating; and transforming and modifying steps. The computer implemented method in both steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of generating graphs/modifying connections) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a databases/processor to perform both the receiving; generating; generating; and transforming and modifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-9 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-9 are also directed towards
nonstatutory subject matter.

As per independent claims 10 and 19, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
system/medium described in independent claims 10 and 19 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 11-18 and 20 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 11-18 and 20 are also
directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US Pub. No. 2019/0377792 A1.

As to claim 1 (and substantially similar clam 10 and claim 19), 
Zhang discloses
a computer-implemented method, comprising:
receiving a description of a neural network architecture;
(Zhang [0048] FIG. 5 is a system diagram for approximating a softmax layer in accordance with respective examples. A context 502 provides a context for a next word. See also [0021] FIG. lA illustrates one decoding step using an NLM with a vocabulary V 108 in accordance with respective examples. In FIG. lA, the top-K hypothesis 104 from all possible hypotheses 106 generated by V using a softmax layer are selected from a context vector)

generating, based on the received description, a graph representation of the neural network
architecture, the graph representation including one or more nodes connected by one or more
connections;
(Zhang [0048] A small world graph 504 may be constructed from the vocabulary as defined above in TABLE 1. The small world graph 504 and the context 502 may be provided to the
softmax approximator.;
see also [0016] In an example, a Fast Graph Decoder (FGD) is described. The FGD may be used to approximate the softmax layer of a NLM in the beam search decoding process.
The FGD may be constructed by building a small world graph representation of a NLM vocabulary.)

modifying at least one connection in the one or more connections;
(Zhang [0049] At 610, a small world graph is constructed. In an example, the small world graph is constructed as described above in TABLE 1. At 620, a context vector is transformed.
In an example, this transformation corresponds with line 4 from TABLE 2. At 630, the small world graph is searched for the top-K hypothesis, line 5 in TABLE 2. At 640, a
distance for each of the top-K hypothesis to the transformed context vector is determined. At 650, the distance is transformed back to the inner product space, line 7 of TABLE 2.)

generating, based on the generated graph representation, a new graph representation using
the modified at least one connection, wherein the new graph representation has a small-world
property; 
(Zhang [0049] At 660, the softmax probability distribution is computed, line Sin TABLE 2. The softmax probability distribution may then be used to construct the softmax layer that is part of a
decoder. As described above, the decoder may be part of a machine translation process, speech recognition, conversational bot, etc.)

and
transforming the new graph representation into a new neural network architecture
(Zhang Table 1, para. [0029] “2: Output: Small world graph G, and Umax·”;
See also [0030] Then, FGD-P may form the final graph using G=CreateSwg(X, M) by inserting edges among nodes (line 10). G is constructed in the way that all the small world
properties are held. In an example, a Hierarchical Navigable Small Worlds (HNSW) algorithm is used to build the small world graph. ; see also [0023] Next, an edge set E may be constructed
from X. A small world graph may be formed given X by imposing the set E based on the distance metric p.;
see also [0021] The NLM vocabulary 108, x1 , x2 , ...xlVI is transformed to a small world graph 120 representation that encodes word-word distances in a well-defined metric space. This transformation may occur once offline and is used for FGD to perform fast decoding. FIG. lC
illustrates one step of decoding using FGD in accordance with respective examples. For a given context vector h, FGD identifies a top-K hypotheses by traversing the small world
graph 120 and produces the probabilities for each hypothesis.).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply small world graphs as taught by Zhang since it was known in the art that neural network processing systems provide using the small world graph which may significantly improve the decoding efficiency of NLMs because at each decoding step the softmax layer only needs to explicitly compute the probabilities of the K words, where K is much smaller than the vocabulary size where accordingly, various examples help manage large corpus of vocabulary words by focusing on a small world graph representation of the phrases to manage the conversation and  in this manner, the described techniques achieve a variety of technical advantages including, but not limited to, decreasing decoding time, increasing computing system speed, conserving memory, and reducing processor load. (Zhang 0015).


As to claim 2, Zhang discloses the method according to claim 1, wherein the modifying the at least one connection is executed based on a predetermined probability, wherein the probability is selected in an interval between 0 and 1 (Zhang [0015, 0032], see also table 2 in para. [0034] 4: li- [h; 1;0]).

As to claim 3, Zhang discloses the method according to claim 2, further comprising
repeating the modifying for each connection in the one or more connections; and
generating the new graph presentation having a maximum small-world property selected
from a plurality of small-world properties determined for each new graph representation based on the repeating for a plurality of probabilities in the interval between O and 1 (Zhang [0015, 0032], see also table 2 in para. [0034] 4: li- [h; 1;0])

As to claim 4, Zhang discloses the method according to claim 1, wherein the description of the neural network architecture includes a plurality of layers having a plurality of neurons, wherein each neuron corresponds to a node in the generated graph representation and the one or more connections include connections between one or more layers in the plurality of layers formed in a small-world graph representation (Zhang [0016] In an example, a Fast Graph Decoder (FGD) is described. The FGD may be used to approximate the softmax layer of a NLM in the beam search decoding process. The FGD may be constructed by building a small world graph representation of a NLM vocabulary. The nodes in the graph may be words, with each word being represented using a continuous vector which is transformed from its word embedding vector in the NLM. The edges in the graph encode the word-word distances in a well-defined metric space.).



As to claim 5, Zhang discloses the method according to claim 3, wherein
the at least one connection is between a first input node and a first output node in the
plurality of nodes; 
(Zhang [0022] In an example, finding the top-K words for a given context may be implemented by finding the K nearest neighbors in a vector space. The small world graph has been recently introduced to address the problem of nearest neighbor search.;
See also [0023] that establishes the equivalence of finding the top-K maximum subset of inner product in X and search for the top-K nearest neighbors in with a given distance metric p. In an example, the transformation used is an inner product preserving transformation (IPPT). Next, an edge set E may be constructed from X. A small world graph may be formed given
X by imposing the set E based on the distance metric p.)
and
the modified at least one connection is between the first input node and a second output
node in the plurality of nodes, wherein the modified at least one connection is selected using the
predetermined probability and one or more constraints(Zhang [0049] At 660, the softmax probability distribution is computed, line Sin TABLE 2. The softmax probability distribution may then be used to construct the softmax layer that is part of a
decoder. As described above, the decoder may be part of a machine translation process, speech recognition, conversational bot, etc;).

As to claim 6, Zhang discloses the method according to claim 5, wherein the modified at least one connection is longer than the at least one connection (Zhang [0031] The last edge is a long-range edge that connects Xz to a randomly selected node, which does not necessarily connect two closest nodes but may connect other isolated clusters, e.g., the edge between x3 and
x1  vi in FIG. lB. In this way, constructing G by inserting these two types of edges guarantees the graph small world properties of the resulting G is theoretically justified).

As to claim 7, Zhang discloses the method according to claim 3, wherein the new neural network architecture corresponds to a small-world neural network (Zhang [0027] In the context of decoding using a NLM, the above description implies that given a context, finding the context's top-K words using the softmax layer in the NLM is equivalent to finding the context's K nearest neighbors in the small world graph constructed from the NLM vocabulary.;
See also [0031] In this way, constructing G by inserting these two types of edges guarantees the graph small world properties of the resulting G is theoretically justified.).

As to claim 8, Zhang discloses the method according to claim 1, wherein a total number of the one or more connections in the graph representation is equal to a total number of one or more connections in the new graph representation (Zhang [0043] Two metrics, precision@K ( or equivalently P@K) and dist_cnt may be analyzed to under FGD's decoding time improvement. Precision@K measures the proportion of overlap between retrieved top-K hypotheses and expected top-K hypotheses, based on what top-K on a full-softmax would return. dist_cnt measures the number of distance computations in FGD under a given ef Search. TABLE 4
reports precision@K when K is 1, 2, 5, and 10, which correspond to beam sizes 1, 2, 5, and 10 respectively, and dist_cnt with vs. without FGD.).

As to claim 9, Zhang discloses the method according to claim 1, wherein an application programming interface is configured to perform at least one of the receiving the neural network description, the generating of the graph representation, the modifying, the generating of the new small-world graph representation, and the transforming to the new neural network architecture (Zhang [0056] The instructions 724 may further be transmitted or received over a communications network 726 using a transmission medium via the network interface device 720 utilizing any one of a number of transfer protocols ( e.g., frame relay, internet protocol (IP), transmission control protocol (TCP), user datagram protocol (UDP), hypertext transfer
protocol (HTTP), etc.).).

Referring to claim 11, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 11.

Referring to claim 12, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 12.

Referring to claim 13, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 13.

Referring to claim 14, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 14.

Referring to claim 15, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 15.

Referring to claim 16, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 16.

Referring to claim 17, this dependent claim recites similar limitations as claim 8;
therefore, the arguments above regarding claim 8 are also applicable to claim 17.

Referring to claim 18, this dependent claim recites similar limitations as claim 9;
therefore, the arguments above regarding claim 9 are also applicable to claim 18.

Referring to claim 20, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 20.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Markram et al., US Pub. No. 20150363689 A1, teaches Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for organizing
trained and untrained neural networks. In one aspect, a neural network device includes a collection of node assemblies interconnected by between-assembly links, each node
assembly itself comprising a network of nodes interconnected by a plurality of within-assembly links, wherein each of the between-assembly links and the within-assembly links
have an associated weight, each weight embodying a strength of connection between the nodes joined by the associated link, the nodes within each assembly being more likely to be connected to other nodes within that assembly than to be connected to nodes within others of the node assemblies.






CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152